IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,250


EX PARTE CHARLES BYRAM, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NUMBER 2002-CR-8431 IN THE 175TH JUDICIAL DISTRICT COURT
BEXAR COUNTY



 Per curiam.

O P I N I O N 



 This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc. art. 11.07, § 3, et seq.  Applicant was convicted
of the felony offense of aggravated assault, and punishment was assessed at confinement for
twenty years.  No direct appeal was taken.
	Applicant contends, inter alia, that he was denied his right to appeal.  The trial court
entered findings of fact and conclusions of law recommending that Applicant be granted an
out-of-time appeal.  We agree. 
	Habeas corpus relief is granted and Applicant is granted an out-of-time appeal from
his conviction in cause number 2002-CR-8431 from the 175th District Court of Bexar
County.  The proper remedy in a case such as this is to return Applicant to the point at which
he can give notice of appeal.  For purposes of the Texas Rules of Appellate Procedure, all
time limits shall be calculated as if the conviction had been entered on the day that the
mandate of this Court issues.  We hold that Applicant, should he desire to prosecute an
appeal, must take affirmative steps to see that notice of appeal is given within thirty days
after the mandate of this Court has issued.
	Applicant's remaining claims are dismissed.  See Ex parte Torres, 943 S.W.2d 469 
(Tex. Crim. App. 1997).
DO NOT PUBLISH
DELIVERED: September 28, 2005